DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/325,450 filed on 02/14/2019. Claims 1-15 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Drawings
Figure 6, 7A and 7B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The following sub-titles are missing from the specification as follows:
“Cross Reference to Related Applications” and the associated paragraph claiming priority as a 371 of a PCT. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by DE (102007034023). DE (102007034023) discloses an angular ball bearing comprising:
 	an inner ring (2) having an inner ring raceway groove (6) formed in an outer peripheral surface; 
an outer ring (3) having an outer ring raceway groove (7) formed in an inner peripheral surface; 
a plurality of balls (4) arranged rollably between the inner ring raceway groove and the outer ring raceway groove; and
a cage (5) having pockets configured to keep therein the plurality of balls (4); wherein the outer ring has at least one radial hole (11/12) which penetrates from an outer peripheral surface thereof to the inner peripheral surface thereof in a radial 
	Regarding claims 2-3, DE (102007034023) wherein at least a part of an inner diameter-side opening of the radial hole (11/12) is provided on a groove shoulder (see about 8) formed on the inner peripheral surface of the outer ring, wherein the inner diameter-side opening is a counterbore opening.
	Regarding claim 4, it is apparent that the pocket of the cage has a circular shaped because the rolling element are spherical ball shape.
	Regarding claims 8-11, DE (102007034023) disclose bearing is included in a spindle device for machine tool (see attached translation document paragraph [0005, 0015]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE (102007034023) in view of Kosugi (8,956,050). DE (102007034023) discloses the outer peripheral surface of the outer ring is formed with a first groove which communicating with the radial hole (11, 12) along a circumferential direction and further including the outer peripheral surface of the outer ring includes two grooves (15) formed on the axial sides of the groove (11/12), and an annular seal (16) is arranged within each annular groove but fails to disclose the first groove is a concave groove. Kosugi discloses an angular ball bearing comprising an outer ring (2), wherein the outer ring has a lubrication hole (2c)) formed with an annular concave groove (2b) on the outer peripheral surface of the outer ring adjoining the hole (2b). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first groove of DE (102007034023) so that it is a concave annular groove in view of Kosugi in order to provide a smooth and regular flow passage of the lubricant and the seal to prevent leakage or the lubricant from the surface of the outer ring.
Regarding claim 7, DE (102007034023) fails to disclose the diameter of the lubricant hole. Kosugi clear discloses the diameter of the hole (2c) is 1.2mm which is included in the range of 1.2mm to 1.5 as claimed (see col. 9, lines 56-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was 
Regarding claims 8-11, DE (102007034023) disclose bearing is included in a spindle device for machine tool (see attached translation document paragraph [0005, 0015]).
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656